PER CURIAM.
Motion for an appeal from the Spencer Circuit Court. Coleman Wright, Judge.
*381The approximate value of the real estate involved in this case is $1,500. We think the chancellor was correct in refusing to set aside the deeds executed by E. W. Jewell to Robert Jewell and his wife, on March 26, 1952, because the appellees successfully sustained the burden of showing that the deeds were executed without fraud or undue influence, and while the appellant had mental capacity. The case having already been submitted, it was not error for the chancellor to refuse to permit the appellant to file his second amended petition to conform the pleadings to the proof.
Judgment affirmed.